DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, 8 are objected to because of the following informalities:
Claim 1, line 4 recites “at least a bearing pin,” this limitation is unclear. 
In claim 6, line 2 “receptacle equipped” should read “receptacle is equipped.”
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
In line 6 of claim 1, the use of “and/or the lever” and “can be inserted” cause ambiguity in the claim.  In line 7 of claim 1, the use of “and/or the lever” causes ambiguity in the claim as well.  
Claims 3, 6, 7, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “the socket is formed as an open cuboid.”  By definition, a cuboid has 6 faces, 8 vertices and 12 edges.  The socket in the figure has rounded edges which would not qualify it as a cuboid due to not having 8 vertices or 12 edges.  Revision is required to provide clarity to the claim.  
Claim 6 recites the limitation “wherein the plug receptacle is equipped with a polygonal internal profile.”  By definition a polygon must have straight sides, however the plug receptacle has rounded corners.  Revision is required to provide clarity to the claim.  
Claim 7 recites the limitation “the plug receptacle is formed as a rectangular and, in particular, a quadratic fitting.”  The term “quadratic” is unclear in the terms of the shape of the plug receptacle.  Revision is required to provide clarity to the claim.
Claim 8 recites the limitation that “the plug receptacle has rounded edges respectively in the corner area.”  However claim 8 depends upon claim 6 which states that “the plug receptacle is equipped with a polygonal internal profile.”  By definition, a polygon must have straight sides.  Revision is required to provide clarity to the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunst (DE 102008034640 A1).
Regarding claim 1, Kunst teaches a motor vehicle door lock with a locking mechanism (figure 4) comprising a catch (12) and a pawl (13) as locking mechanism components with at least one lever (3) as a component of an operating and/or locking lever chain, at least a bearing pin (annotated figure 1) for the pivotable accommodation of the relevant locking mechanism component and/or the lever in a housing, and a bearing sleeve (4) which can be inserted into an aperture of the locking mechanism component and/or the lever consisting of at least two sleeve elements (annotated figure 2) for the bearing pin (annotated figure 1), wherein one sleeve element has a socket (7) passing through the opening which engages in a dimensionally stable manner into a plug receptacle of the other sleeve element (figure 3).

    PNG
    media_image1.png
    414
    577
    media_image1.png
    Greyscale

Annotated Figure 1


    PNG
    media_image2.png
    399
    565
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 2, Kunst teaches the motor vehicle door lock according to claim 1, wherein the socket (7) is equipped with a polygonal external profile (Figures 1 and 2 show the polygonal external profile on top of the socket).
Regarding claim 4, Kunst teaches the motor vehicle door lock according to claim 2, wherein the socket (7) has rounded edges respectively in the corner area on its external surface (figure 1).
Regarding claim 5, Kunst teaches the motor vehicle door lock according to claim 1, wherein the socket (7) has a central boring (21) to accommodate the bearing pin.  
Regarding claim 9, Kunst teaches the motor vehicle door lock according to claim 1, wherein the two sleeve elements (annotated figure 1) are coupled by a connecting bridge (5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kunst.
Regarding claim 3, Kunst teaches the motor vehicle door lock according to claim 2, with a socket (7).  Kunst does not teach wherein the socket is formed as an open cuboid standing on a base area of the retaining sleeve element.  
Kunst’s socket is formed in a round shape with a polygonal profile at the top to allow a dimensionally stable connection.  It would have been obvious to one of ordinary skill in the art to change the shape of Kunst’s socket to a cuboid shape.  Changing the shape of the socket does not add patentable significance to the invention and therefore shall be considered obvious to one of ordinary skill in the art.  This ruling was upheld in case law supporting changes in shape, [In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)].  The change of shape is a matter of choice and therefore would be considered obvious to one of ordinary skill in the art absent evidence that the particular configuration of the claimed invention is significant.
Regarding claim 6, Kunst teaches the motor vehicle door lock according to claim 1, wherein the plug receptacle is adjusted to the external profile of the socket.  Kunst does not teach wherein the plug receptacle is equipped with a polygonal internal profile.  
Kunst’s plug receptacle is formed in a round shape to match the external profile of the socket.  It would have been obvious to one of ordinary skill in the art to change the shape of Kunst’s receptacle to a polygonal profile.  Changing the shape of the receptacle does not add patentable significance to the 
Regarding claim 7, Kunst teaches the motor vehicle door lock according to claim 6, however does not teach wherein the plug receptacle is formed as a rectangle and, in particular, a quadratic fitting in a base area of the pertaining sleeve element.  
Kunst’s plug receptacle is formed in a round shape to match the external profile of the socket.  It would have been obvious to one of ordinary skill in the art to change the shape of Kunst’s receptacle to a rectangle.  Changing the shape of the receptacle does not add patentable significance to the invention and therefore shall be considered obvious to one of ordinary skill in the art.  This ruling was upheld in case law supporting changes in shape, [In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)].  The change of shape is a matter of choice and therefore would be considered obvious to one of ordinary skill in the art absent evidence that the particular configuration of the claimed invention is significant.
Regarding claim 8, Kunst teaches the motor vehicle door lock according to clam 6, wherein the plug receptacle (annotated figure 2) has rounded edges respectively in the corner area (edges are all round).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kunst in view of Mittelbach (DE 102012108882 A1).
Regarding claim 10, Kunst teaches the motor vehicle door lock according to claim 9, wherein the two sleeve elements (annotated figure 1) and the connecting bridge (5) form a single component constructional element (figure 1).  Kunst does not teach wherein the two sleeve elements and the connecting bridge form in particular a carbon injected-molded component.

It would have been obvious to someone of ordinary skill in the art to combine the teachings of Kunst’s sleeve elements being formed in a single component with the known technology used in Mittelbach’s automotive latch to form the single component with a carbon injection process.  A carbon injection process allows for simpler production of elements to cut down on manufacturing costs.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        

/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675